DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Claim Status
Claims 1, 5-6, 8, 13, 15-17, and 127-141 are pending.
Claim 1 is currently amended.
Claims 2-4, 7, 9-12, 14 and 18-126 are cancelled.
Claims 1, 5-6, 8, 13, 15-17, and 127-141 have been examined.

Priority
This application has PRO 62/693,981 07/04/2018
This application has PRO 62/693,978 07/04/2018
This application is a CIP of 15/859,251 12/29/2017 
15/859,251 has PRO 62/591,160 11/27/2017
15/859,251 has PRO 62/568,201 10/04/2017
15/859,251 has PRO 62/530,803 07/10/2017
15/859,251 has PRO 62/441,115 12/30/2016

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/6/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1, 5-6, 8, 15-17, and 127-131 under 35 U.S.C. 103 as being unpatentable over Moginger et al. in view of Stafford et al. and Baglioni et al. (WO 2010/150230 A1) is withdrawn because a more relevant prior art combination is used for the new ground of rejection.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Moginger et al. in view of Stafford et al. and Baglioni et al., and further in view of Izidoro et al. is withdrawn because a more relevant prior art combination is used for the new ground of rejection.
The rejection of claims 132-141 under 35 U.S.C. 103 as being unpatentable over Moginger et al. in view of Stafford et al., in view of Baglioni et al., and in view of Izidoro et al., and further in view of STN is withdrawn because a more relevant prior art combination is used for the new ground of rejection.


Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1, 5-6, 8, 15-17, and 127-131 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-38, 40-41, 44, 47, and 49 of copending Application No. 15/859,251 (the ‘251 application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘251 application anticipates this instant invention.

    PNG
    media_image1.png
    710
    618
    media_image1.png
    Greyscale
Claims 37-38 of the ‘251 application disclosed a carrier protein of SEQ ID NO: 1 wherein at least three non-natural amino acids (nnAAs) selected from K25, K34, K38, K40, K213, K215, K228, K245, K265, K386, K523, or K527. A sequence alignment of SEQ 1 of the ‘251 application and the instant SEQ ID No: 9 shows 98.7% sequence identity between the two polypeptides. 
Claims 41 and 47 of the ‘251 application disclosed the non-natural amino acid is 2-amino-3-(4-(azidomethyl)phenyl) propanoic acid (pAMF) comprising a click chemistry reactive group.
Thus, claim 37 in view claim 41 of the ‘251 application is obvious to the instant claim 1.
Claim 40 of the ‘251 application disclosed various nnAAs, satisfying the instant claims 5, 15, 129, and 133.
Claim 41 of the ‘251 application disclosed the non-natural amino acid is pAMF, satisfying the instant claims 6, 16, 127-128, 130-131, and 134-136.
Claims 44 and 49 of the ‘251 application disclosed the carrier protein at least 95% sequence identity to SEQ ID NO: 1, satisfying the instant claim 8.
With respect to claim 17, the claim is a product-by-process claim and is examined as a product. Thus, the CRM197 protein taught by claim 37 in view claim 41 of the ‘251 application satisfies the limitation of claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's argument of “Applicant will consider the propriety of this rejection upon receiving an indication that each of the currently rejected claims is allowable” filed 7/6/2022 have been fully considered but they are not persuasive because the argument does not overcome the ODP rejection of record.

New Ground of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 13, 15-16, and 127-136 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moginger et al. (Sci Rep. 2016 Feb 4; 6:20488, previously cited 6/7/2021).
Claim 1 is drawn to a carrier protein for intended use of making a crosslinked protein-antigen conjugate vaccine comprising a sequence at least 90% sequence identity to SEQ ID NO: 9, wherein amino acid residues of 34, 213, 245, 265, 386, and 527 according to SEQ ID NO: 9 are non-natural amino acids comprising a click chemistry reaction group. 

    PNG
    media_image2.png
    715
    622
    media_image2.png
    Greyscale
 Moginger et al. show CRM197 sequence (Supplementary Material p10) with 98.7%  sequence identity to SEQ ID NO: 9 and SEQ ID NO: 14 as follows. Although the reference sequence of SEQ ID NO: 9 comprises 6 non-natural amino acids, the broadest reasonable claim interpretation of claim 1 and its dependent claims encompass Moginger’s CRM197 protein sequence with 98.7%  sequence identity to SEQ ID NO: 9 without any non-natural amino acid residues, reading on all claims 1, 5-6, 8, 13, 15-16, and 127-136.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 5-6, 8, 13, 15-16, and 127-136 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 2014/0066598 A1) in view of Moginger et al. (Sci Rep. 2016 Feb 4; 6:20488, previously cited 6/7/2021) and Zarei et al. (Journal of Immunology Research. Volume 2016, Article ID 7203587, 18 pages).
Claim 1 is drawn to a carrier protein for intended use of making a crosslinked protein-antigen conjugate vaccine comprising a sequence at least 90% sequence identity to SEQ ID NO: 9, wherein amino acid residues of 34, 213, 245, 265, 386, and 527 according to SEQ ID NO: 9 are non-natural amino acids comprising a click chemistry reaction group. 

    PNG
    media_image3.png
    295
    564
    media_image3.png
    Greyscale
Stafford et al. teach a polypeptide conjugate comprising non-natural amino acids (nnAAs) in the Abstract. Stafford et al. teach nnAAs are incorporated into a polypeptide in the presence of a pair of orthogonal tRNA and orthogonal tRNA synthetase [0318, claim 22]. Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl) propanoic acid (pAMF) as compound 30 in a polypeptide for cross-linking to a functional moiety via click chemistry shown above (Fig 1). Stafford et al. teach the polypeptide comprising nnAAs can be any polypeptide known in the art or any polypeptide developed by those of skill in the art without limitation [0124]. Stafford et al. teach the nnAA can be beneficially incorporated at any position within a polypeptide for site-specific conjugation [0110] and enhancement of conjugation efficiency compared to the same polypeptide without modified amino acids [0117]. Stafford et al. suggest the modified protein comprising 6 or fewer amino acids via insertion, deletion or 
    PNG
    media_image4.png
    334
    489
    media_image4.png
    Greyscale
substitution [0119]. Stafford et al. teach the conjugated moiety can be a small molecule or a macromolecule [0069] such as saccharides  [0256]. Zarei et al. is recited to show  several connection points formed by conjugation of a functionalized antigenic carbohydrate comprising one or more crosslinking groups to a carrier protein of CRM197 for a vaccine conjugate known in the art (p4, col 1, para 1; p5, col 2, 2.2.2. 
    PNG
    media_image2.png
    715
    622
    media_image2.png
    Greyscale
Dual Amination Method & p6, Figure 5). 
Stafford et al. in view of Zarei et al. do not teach a saccharide cross-linked protein having at least 90% sequence identity to Seq ID No: 9.
Similarly, Moginger et al. teach cross reactive material197 glycoconjugate vaccines (Title). Moginger et al. teach CRM197 sequence (Supplementary Material p10) with 98.7% sequence identity to the instant SEQ ID NO: 9 above. It is noted that Moginger’s CRM197 amino acid position is less than 1 according to the instant SEQ ID NO: 9 consistent with applicant’s disclosure in the specification [0103]. Moginger et al. teach CRM197 as a carrier protein of glycoconjugate vaccines for crosslinking to multiple polysaccharide antigens resulting in heterogenous glycoconjugates (p2, para 2) as a conjugated site within a wild type 
    PNG
    media_image5.png
    802
    477
    media_image5.png
    Greyscale
CRM197 protein depending on the types of polysaccharide antigens (p9, Fig 8). Stafford et al. suggest the modified a carrier protein comprising 6 or fewer amino acids via substitution [0119] for saccharide conjugation [0256]. Stafford et al. teach the nnAA can be beneficially  incorporated at any position within a polypeptide for site-specific conjugation [0110] and enhancement of conjugation efficiency compared to the same polypeptide without modified amino acids [0117]. MPEP 2144.05 (II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In the present case, the substitution of 6 lysine residues by non-amino acid acids of pAMF within a CRM197 carrier proteins for crosslinking to polysaccharide antigens as taught by Stafford et al. in view of Moginger et al. and Zarei et al. is obvious to this instant claims 1, 8, 13, and 132. 
 One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify Moginger’s CRM197 with Stafford’s non-natural amino acids because (a) Moginger et al. teach CRM197 as a carrier protein of glycoconjugate vaccines for crosslinking to multiple polysaccharide antigens via lysine residues resulting in heterogenous glycoconjugates (p2, para 2) and (b) Stafford et al. teach the nnAA can be beneficially incorporated at any position within a polypeptide (e.g., CRM197) for site-specific conjugation [0110] and enhancement of conjugation efficiency compared to the same polypeptide without modified amino acids [0117]. Stafford et al. further suggest substitution of 6 or fewer non-natural amino acids in a CRM197 protein to control the number of conjugated saccharides [0119, 0256] via click chemistry for site-specific cross-linking (Stafford et al. Fig 1). Zarei et al. is further recited to show a cross-linked lattice matrix of vaccine structure known in the art (Fig 5). The combination would have reasonable expectation of success because all references teach a carrier protein crosslinked to one or more saccharides.
With respect to claims 5-6, 15-16, 129, 133, and 136, Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl) propanoic acid (pAMF) as compound 30 to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry shown above (Fig 1).
With respect to claims 127-128, 130-131 and 134-135, Stafford et al. teach nnAAs are incorporated into a polypeptide (e.g., CRM197) in the presence of a pair of specific orthogonal tRNA and orthogonal tRNA synthetase [0318, claim 22], reading on the same non-natural amino acids.


2.	Claim 17 and 137-141 is rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. in view of Zarei et al. and Moginger et al. as applied to claims 1, 5-6, 8, 13, 15-16, 127-136, and further in view of Masignani et al. (US 8,758,764 B2).
Stafford et al. in view of Zarei et al. and Moginger et al. teach a modified CRM197 conjugated polysaccharide vaccine as applied to claims 1, 5-6, 8, 13, 15-16, and 127-136 above
Stafford et al. in view of Zarei et al. and Moginger et al. do not teach the first amino acid of CRM197 as methionine.
Claim 17 is drawn to the carrier protein synthesized under cell-free condition.
Masignani et al. teach a pneumococcal conjugate Vaccine (col 45, line 5) with a preferred carrier protein as CRM197 (col 45, line 18). Masignani et al. teach polypeptides produced by translation in vitro (reading on cell-free) or in vivo for incorporation of non-natural amino acids (col 21, line 6-12). Masignani et al. further teach preferred translated protein fragments that begin with an amino acid encoded by a start codon (ATG) of methionine (col 20, line 55-58). Because Masignani et al. teach the use of the start codon of methionine (ATG) for protein translation in vivo and in vitro, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use of the start codon of methionine (ATG) for in vitro (cell free) and in vivo translation of the recombinant CRM197 protein comprising 6 non-natural amino acid of pAMF.
With respect to claim 137, Masignani et al. teach preferred translated protein fragments, CRM197 (col 45, line 18), that begin with an amino acid encoded by a start codon (ATG) of methionine for protein translation (col 20, line 55-58); thus, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to produce a CRM197 protein starting from methionine. Stafford et al. teach the polypeptide comprising nnAAs can be any polypeptide  known in the art (e.g., CRM197) or any polypeptide developed by those of skill in the art without limitation [0124]. Stafford et al. suggest the modified protein comprising 6 or fewer amino acid substitution [0119]. Stafford et al. teach the nnAA can be beneficially incorporated at any position within a polypeptide (e.g., CRM197) for site-specific conjugation [0110] and enhancement of conjugation efficiency compared to the same polypeptide without modified amino acids [0117]. MPEP 2144.05 (II)(A) states "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In the present case, the substitution of 6 or fewer lysine residues by the non-amino acid of pAMF within a CRM197 carrier proteins for crosslinking to polysaccharide antigens as taught by Stafford et al. in view of Moginger et al. and Zarei et al., is obvious to the CRM197 polypeptide comprising non-natural amino acids at positions 34, 213, 245, 265, 386, and 527 of the instant SEQ ID NO: 14. 
With respect to claims 138 and 141, Stafford et al. show the non-natural amino acid of 2-amino-3-(4-(azidomethyl)phenyl) propanoic acid (pAMF) as compound 30 for cross-linking to a functional moiety via click chemistry shown above (Fig 1).
With respect to claims 139-140, Stafford et al. teach nnAAs are incorporated into a polypeptide (e.g., CRM197) in the presence of a pair of specific orthogonal tRNA and orthogonal tRNA synthetase [0318, claim 22], reading on the same non-natural amino acids.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify CRM197 as taught by Stafford et al. in view of Zarei et al. and Moginger et al. with Masignani’s teaching of protein translation because (a) Stafford et al. in view of Zarei et al. and Moginger et al. teach a pneumococcal conjugate vaccine comprising a carrier protein of CRM197 and (b) Masignani et al. teach preferred translated protein fragments of CRM197 that begin with an amino acid encoded by a start codon (ATG) of methionine (col 20, line 55-58). The combination would have reasonable expectation of success because the references teach CRM197 carrier protein of pneumococcal conjugate Vaccine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 133-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 37-38, 40-41, 44, 47, and 49 of copending Application No. 15/859,251 (the ‘251 application) as applied to claims 1, 5-6, 8, 15-17, 127-131 and further in view of Izidoro et al. (Arch Biochem Biophys. 2009 July 15; 487(2): 105–114, previously cited 1/7/2022). 

    PNG
    media_image6.png
    268
    305
    media_image6.png
    Greyscale
Claims 37-38, 40-41, 44, 47, and 49 of the ‘251 application disclosed a carrier protein of SEQ ID NO: 1 comprising 6 non-natural amino acids of pAMF as applied to claims 1, 5-6, 8, 15-17, and 127-131 above. 
 Claims 37-38, 40-41, 44, 47, and 49 of the ‘251 application do not teach the carrier protein free of the dipeptide Arg-Arg.
Izidoro et al. teach the peptide motif of RVRR is a furin cleavable peptide with optimal activity at physiological pH shown above (p16). Izidoro et al. show a longer peptide of VVRVRR↓ELLP comprising the minimal motif of RVRR is also cleavable at the C-terminus of the last Arginine by furin (p19, Filoviridae peptide 8). 
One of ordinary skill in the art would have found it obvious to modify the peptide sequence of SEQ ID NO: 1 to eliminate the dipeptide of Arg-Arg to produce the intact peptide sequence CRM197 free of furin cleavage, satisfying the instant claims 13 and 132. 
With respect to the instant claims 133, and 136, Stafford et al. show the use of 2-amino-3-(4-(azidomethyl)phenyl) propanoic acid (pAMF) as compound 30 to substitute a functionalized lysine residue in a polypeptide for cross-linking to a functional moiety via click chemistry shown above (Fig 1).
With respect to the instant claims 134-135, Stafford et al. teach nnAAs are incorporated into a polypeptide (e.g., CRM197) in the presence of a pair of specific orthogonal tRNA and orthogonal tRNA synthetase [0318, claim 22], reading on the same non-natural amino acids.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-September-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615